EXHIBIT 10.11

LKQ CORPORATION

401(k) PLUS PLAN II

(As Amended and Restated Effective as of January 1, 2008)



--------------------------------------------------------------------------------

LKQ CORPORATION

401(k) PLUS PLAN II

(As Amended and Restated Effective as of January 1, 2008)

Table of Contents

 

          Page

1.

   INTRODUCTION    1   

  1.1.

   Amendment and Restatement of the Plan.    1   

  1.2.

   Purposes of Plan.    1   

  1.3.

   “Top Hat” Pension Benefit Plan.    1   

  1.4.

   Plan Unfunded.    1   

  1.5.

   Effective Date.    1   

  1.6.

   Administration.    1

2.

   DEFINITIONS AND CONSTRUCTION    2   

  2.1.

   Definitions.    2   

  2.2.

   Number and Gender.    7   

  2.3.

   Headings.    7

3.

   PARTICIPATION AND ELIGIBILITY    7   

  3.1.

   Participation.    7   

  3.2.

   Commencement of Participation.    8   

  3.3.

   Cessation of Active Participation    8

4.

   DEFERRALS, MATCHING AND COMPANY CONTRIBUTIONS    8   

  4.1.

   Deferrals by Participants.    8   

  4.2.

   Effective Date of Participation Agreement.    9   

  4.3.

   Modification or Revocation of Election by Participant.    11   

  4.4.

   Matching Contributions.    11

 

i



--------------------------------------------------------------------------------

  

  4.5.

   Company Profit Sharing Contribution.    11   

  4.6.

   Other Company Contributions.    11

5.

   VESTING, DEFERRAL PERIODS AND INVESTMENT ELECTIONS    11   

  5.1.

   Vesting.    11   

  5.2.

   Election of In-Service Distribution.    12   

  5.3.

   Investment Elections.    13

6.

   ACCOUNTS    14   

  6.1.

   Establishment of Bookkeeping Accounts.    14   

  6.2.

   Subaccounts.    14   

  6.3.

   Hypothetical Nature of Accounts.    14

7.

   PAYMENT OF ACCOUNT    14   

  7.1.

   Distribution of Contribution to 401(k) Plan.    14   

  7.2.

   Length of Deferral Period (i.e., Timing of Distributions).    15   

  7.3.

   Form of Payment.    16   

  7.4.

   No Acceleration Of Benefits.    16   

  7.5.

   Small Account.    17   

  7.6.

   Designation of Beneficiaries.    17   

  7.7.

   Unclaimed Benefits.    18   

  7.8.

   Unforeseeable Emergency Withdrawals.    18   

  7.9.

   Withholding.    18

8.

   ADMINISTRATION    19   

  8.1.

   Committee.    19   

  8.2.

   General Powers of Administration.    19   

  8.3.

   Indemnification of Committee.    19

 

ii



--------------------------------------------------------------------------------

9.

   DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION    19   

  9.1.

   Claims.    19   

  9.2.

   Claim Decision.    20   

  9.3.

   Request for Review.    20   

  9.4.

   Review of Decision.    21   

  9.5.

   Discretionary Authority.    22

10.

   MISCELLANEOUS    22   

10.1.

   Plan Not a Contract of Employment.    22   

10.2.

   Non-Assignability of Benefits.    22   

10.3.

   Amendment and Termination.    22   

10.4.

   Unsecured General Creditor Status Of Employee.    22   

10.5.

   Severability.    23   

10.6.

   Governing Laws.    23   

10.7.

   Binding Effect.    23   

10.8.

   Entire Agreement.    23   

10.9.

   No Guarantee of Tax Consequences.    23   

10.10.

   Sole Obligor.    24

 

iii



--------------------------------------------------------------------------------

LKQ CORPORATION

401(k) PLUS PLAN II

(As Amended and Restated Effective as of January 1, 2008)

 

1. INTRODUCTION

 

  1.1. Amendment and Restatement of the Plan.

LKQ Corporation (the “Company”) hereby amends and restates the LKQ Corporation
401(k) Plus Plan (the “Plan”) generally effective as of January 1, 2008. The
Plan is hereby being restated as of January 1, 2008, unless otherwise indicated
herein, in order to incorporate all previous amendments, amend the Plan to
comply with the final regulations issued pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and to make any other
necessary changes.

 

  1.2. Purposes of Plan.

The purposes of the Plan are to provide deferred compensation for a select group
of management or highly compensated Employees of the Company and to permit them
to maximize their elective contributions to the LQK Corporation Employees’
Retirement Plan (the “401(k) Plan”) notwithstanding certain Code limitations.

 

  1.3. “Top Hat” Pension Benefit Plan.

The Plan is an “employee pension benefit plan” within the meaning of
Section 3(2) of the Employees Retirement Income Security Act of 1974, as amended
(“ERISA”). The Plan is maintained, however, only for a select group of
management or highly compensated employees and, therefore, is exempt from Parts
2, 3 and 4 of Title 1 of ERISA. The Plan is not intended to qualify under Code
Section 401(a).

 

  1.4. Plan Unfunded.

The Plan is unfunded. All benefits will be paid from the general assets of the
Company, which will continue to be subject to the claims of the Company’s
creditors. No amounts will be set aside for the benefit of Plan Participants or
their Beneficiaries.

 

  1.5. Effective Date.

The amended and restated Plan is effective as of January 1, 2008. The rights and
benefits of and/or with respect to a Participant whose employment terminated
prior to January 1, 2008 shall be determined under the provisions of the Plan in
effect when his/her employment terminated.

 

  1.6. Administration.

The Plan shall be administered by the Committee.

 

1



--------------------------------------------------------------------------------

2. DEFINITIONS AND CONSTRUCTION

 

  2.1. Definitions.

For purposes of the Plan, the following words and phrases shall have the
respective meanings set forth below, unless the context clearly requires a
different meaning:

 

  2.1.1. 401(k) Plan.

“401(k) Plan” means the LKQ Corporation Employees’ Retirement Plan, as amended
from time to time.

 

  2.1.2. Account.

“Account” means the bookkeeping account maintained by the Committee on behalf of
each Participant pursuant to Section 6.1.

 

  2.1.3. Affiliate.

“Affiliate” means any entity that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
LKQ Corporation, pursuant to Code Section 1563.

 

  2.1.4. Base Pay.

“Base Pay” means:

 

  2.1.4.1. the Employee’s gross base rate of salary with respect to services
rendered or labor performed reflected in the personnel records of the Company
for a particular Plan Year before deduction for income and employment taxes, but
reduced by all legally required deductions against such income (including, but
not limited to, wage assignments, wage garnishments, child support payments,
levies, and remittance of all applicable taxes to governmental authorities); and

 

  2.1.4.2. Commissions, if any.

 

  2.1.5. Base Pay Deferral.

“Base Pay Deferral” means the amount of a Participant’s Base Pay which the
Participant elects to have withheld on a pre-tax basis and credited to his/her
Account pursuant to Section 4.1.

 

  2.1.6. Beneficiary.

“Beneficiary” means the person or persons designated by the Participant in
accordance with Paragraph 7.6.1 or, in the absence of an effective designation,
the person or entity described in Paragraph 7.6.4.

 

2



--------------------------------------------------------------------------------

  2.1.7. Board.

“Board” means the board of directors of LKQ Corporation.

 

  2.1.8. Bonus Compensation.

“Bonus Compensation” means the amount awarded to a Participant for a Plan Year
under any bonus or long-term incentive arrangement maintained by the Company
from time to time.

 

  2.1.9. Bonus Deferral.

“Bonus Deferral” means the amount of a Participant’s Bonus Compensation which
the Participant elects to have withheld on a pre-tax basis and credited to
his/her account pursuant to Section 4.1.

 

  2.1.10. Code.

“Code” means the Internal Revenue Code of 1986, as amended.

 

  2.1.11. Committee.

“Committee” means the administrative committee appointed by the Board to
administer the Plan in accordance with Section 7.2.

 

  2.1.12. Commissions.

“Commissions” means remuneration paid by the Company to a Participant based on
sales of the Company’s products and/or services made by the Participant or
individuals under his/her supervision.

 

  2.1.13. Company.

“Company” means LKQ Corporation, and any successor thereto, and any Affiliate.

 

  2.1.14. Company Profit Sharing Contribution.

“Company Profit Sharing Contribution” means the discretionary contribution, if
any, made by the Company for a Participant for a Plan Year in accordance with
Section 4.5.

 

  2.1.15. Deferral.

“Deferral” means a Base Pay Deferral and/or Bonus Deferral.

 

3



--------------------------------------------------------------------------------

  2.1.16. Deferral Period.

“Deferral Period” means the period of time for which a Participant elects to
defer receipt of the Deferrals credited to such Participant’s Account as
specified in Sections 5.2 or 7.1, as the case may be. Deferral Periods shall be
measured on the basis of Plan Years, beginning with the Plan Year that commences
immediately following the Plan Year for which the applicable Deferrals are
credited to the Participant’s Account.

 

  2.1.17. Disability.

“Disability” means a disability which qualifies for disability under the
Company’s long-term disability plan; provided, however, if disability cannot,
for purposes of Code Section 409A, be defined by reference to the Company’s
long-term disability plan (or if no such plan exists), then disability means a
condition whereby a Participant:

 

  2.1.17.1. is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or

 

  2.1.17.2. is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.

 

  2.1.18. Director.

“Director” means a member of the Board of the Company.

 

  2.1.19. Effective Date.

“Effective Date” means August 1, 1999.

 

  2.1.20. Election to Extend Deferral Form

“Election to Extend Deferral Form” means the form designated by the Committee
for use by Employees and the Company to further extend the Deferral Period
related to payment of their Deferrals under the Plan. This form may be changed
at any time by the Committee as it deems necessary or advisable.

 

  2.1.21. Election to Change Form of Distribution

“Election to Change Form of Distribution” means the form designated by the
Committee for use by Employees and the Company to change the form in which

 

4



--------------------------------------------------------------------------------

payment of their Deferrals under the Plan will be paid to them (i.e., lump sum
or installments). This form may be changed at any time by the Committee as it
deems necessary or advisable.

 

  2.1.22. Employee.

“Employee” means any common-law employee of the Company.

 

  2.1.23. ERISA.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

  2.1.24. Matching Contribution.

“Matching Contribution” means the discretionary matching contribution, if any,
made by the Company for a Participant for a Plan Year which is based on the
Participant’s Deferrals into the Plan for such Plan Year in accordance with
Section 4.4.

 

  2.1.25. Other Company Contribution.

“Other Company Contribution” means the discretionary contribution, if any, made
by the Company for a Participant for a Plan Year in accordance with Section 4.6
and which is based on such criteria as the Company determines and deems
appropriate.

 

  2.1.26. Participant.

“Participant” means each Employee who has been selected for participation in the
Plan and who has become a Participant pursuant to Section 3.

 

  2.1.27. Participation Agreement.

“Participation Agreement” means the written agreement pursuant to which the
Participant:

 

  2.1.27.1. elects the amount of his/her Base Pay and Bonus Compensation, if
any, to be deferred pursuant to the Plan;

 

  2.1.27.2. elects the Deferral Period;

 

  2.1.27.3. elects the initial timing-of-distribution elections and initial
form-of-distributions elections as relates to the his/her Account;

 

  2.1.27.4. elects the deemed investment of amounts credited to his/her Account;
and

 

5



--------------------------------------------------------------------------------

  2.1.27.5. elects any such other matters as the Committee shall determine from
time to time.

 

  2.1.28. Performance Based Compensation.

“Performance Based Compensation” means the portion of the Participant’s Bonus
Compensation determined by the Committee to satisfy the requirements set forth
in Treasury Regulation Section 1.409A-1(e) (or any successor guidance
subsequently issued including revised Treasury Regulations or other
administrative guidance issued pursuant thereto), and such Performance Based
Compensation may be determined on a fiscal or calendar year basis.

 

  2.1.29. Permissible Investment.

“Permissible Investment” means the investments specified by the Committee as
available for hypothetical investment of Accounts. The Permissible Investments
under the Plan are listed in the Participation Agreement, and the provisions of
the Participation Agreement listing the Permissible Investments are hereby
incorporated herein.

 

  2.1.30. Plan.

“Plan” means the LKQ Corporation 401(k) Plus Plan II, as amended and restated
effective January 1, 2008, and as further amended from time to time.

 

  2.1.31. Plan Year.

“Plan Year” means the twelve-consecutive month period commencing January 1 of
each year ending on December 31.

 

  2.1.32. Retirement Date.

“Retirement Date” means the date a Participant voluntarily terminates his/her
employment with the Company on the earlier of:

 

  2.1.32.1. on or after he/she has attained at least sixty-five (65) years of
age; or

 

  2.1.32.2. on or after he/she has attained at least fifty-five (55) years of
age and completed at least ten (10) Years of Service.

 

  2.1.33. Specified Employee.

“Specified Employee” shall mean a Participant who is a key employee (as defined
in Code Section 416(i) without regarding to Code Section 416(i)(5)) of the
Company. For purposes of this definition, a Participant is a key employee if the
Participant meets the requirements of Code Section 416(i)(1)(A)(i), (ii) or
(iii) (applied in accordance with the regulations thereunder and disregarding
Code Section 416(i)(5)) at any time during the twelve-month period ending on any

 

6



--------------------------------------------------------------------------------

December 31. If a Participant is a key employee as of any December 31, that
Participant is treated as a Specified Employee for the twelve-month period
beginning on the April 1 following the relevant December 31.

 

  2.1.34. Unforeseeable Emergency.

“Unforeseeable Emergency” is as defined in Treasury Regulation
Section 1.409A-3(i)(3)(i) (or any successor guidance subsequently issued
including revised Treasury Regulations or other administrative guidance issued
pursuant thereto).

 

  2.1.35. Valuation Date.

“Valuation Date” means the last business day of each calendar month and each
special valuation date designated by the Committee.

 

  2.1.36. Year of Service.

“Year of Service” has the same meaning as in the 401(k) Plan for purposes of
vesting.

 

  2.2. Number and Gender.

Wherever appropriate, words used in the singular shall be considered to include
the plural and words used in the plural shall be considered to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.

 

  2.3. Headings.

The headings are included solely for convenience, and if there is any conflict
between any heading and the text of the Plan, the Plan text shall control.

 

3. PARTICIPATION AND ELIGIBILITY

 

  3.1. Participation.

Participants in the Plan are those Employees who are:

 

  3.1.1. subject to the income tax laws of the United States;

 

  3.1.2. members of a select group of highly compensated or management
Employees; and

 

  3.1.3. selected by the Committee, in its sole discretion, as Participants.

The Committee shall notify each Participant of his/her selection as a
Participant in writing. Notwithstanding any eligibility designation under this
Section 3.1, an Employee shall not be eligible for the first time unless and
until notification is provided to them of such designation. Subject to the
provisions of Section 3.3, a Participant shall remain eligible to continue
participation in the Plan for each Plan Year following his/her initial year of
participation in the Plan.

 

7



--------------------------------------------------------------------------------

  3.2. Commencement of Participation.

Subject to Code Section 409A nonqualified deferred compensation plan aggregation
rules, an Employee who becomes newly eligible to participate in the Plan under
Section 3.1 must submit the Participation Agreement within thirty (30) days of
the date he/she first becomes eligible due to notification pursuant to
Section 3.1 immediately above. However, such Deferral elections shall be
prospective and shall apply only to Base Pay and/or Bonus Compensation that
would otherwise be earned and then paid to the Employee after the Participation
Agreement is filed. Notwithstanding the foregoing, no Deferral elections shall
be permitted under the Plan until such time as determined by the Committee.
Additionally, at the time a Participant files his/her first Participation
Agreement, the Participant must also make the timing-of-distribution election
(specifically relating to a specified, fixed date for distribution) described in
Sections 5.2 or 7.1, as the case may be, and the form-of-distribution election
also described in Section 7.2 related to his/her total amounts accumulated under
the Plan. In the event that a Participant does not make a timing-of-distribution
election (specifically relating to a specified, fixed date for distribution)
and/or a form-of-distribution election with respect to his/her initial Deferral
election under the Plan, such Participant shall be deemed to have initially
elected to receive his/her deferred compensation in the form of a lump-sum on
his/her date of termination of service (unless earlier acceleration due to death
or Disability).

 

  3.3. Cessation of Active Participation

In the event a Participant no longer meets the requirements for eligibility to
participate in the Plan, such Participant shall become an inactive Participant
as of the January 1 of the Plan Year immediately following the Plan Year that
includes the ineligibility event trigger. Notwithstanding this, such Participant
shall retain all of the rights described under the Plan, except the right to
make any further deferrals hereunder as of the immediately following January 1;
provided, however, that such a Participant shall continue to make deferrals for
the remainder of the Plan Year in which he or she becomes ineligible to
participate. The Committee shall communicate such ineligibility to such
Participant in writing prior to the effective date of such action. Such
cessation shall have no effect upon amounts then credited to his/her Account
which shall remain subject to all of the applicable provisions of the Plan.

 

4. DEFERRALS, MATCHING AND COMPANY CONTRIBUTIONS

 

  4.1. Deferrals by Participants.

Before the first day of each Plan Year (or as otherwise permitted by applicable
law), a Participant may file with the Committee a Participation Agreement
pursuant to which such Participant elects to make Deferrals. Participants may
defer, in whole percentages, amounts which cannot exceed the following:

 

  4.1.1. up to fifty percent (50%) of Base Pay;

 

8



--------------------------------------------------------------------------------

  4.1.2. up to one hundred percent (100%) of Bonus Compensation.

The minimum Deferral for a Plan Year is Two Thousand Dollars ($2000.00);
provided, however, the minimum Deferral shall be prorated for any Plan Year in
which an individual is not a Participant for twelve (12) months based on full
months of participation. The maximum Deferrals permitted under the Plan for a
Plan Year is Fifty Thousand Dollars ($50,000.00) or such other adjusted amount
determined by the Committee from time to time before the commencement of any
Plan Year; provided, however, such maximum shall not apply to Bonus Deferrals
which shall not be subject to any maximum limitation. Any Participant Deferral
election shall be subject to rules prescribed by the Committee. Deferrals will
be credited to the Account of each Participant at the time they would have been
paid to the Participant in cash but for the election to defer.

 

  4.2. Effective Date of Participation Agreement.

 

  4.2.1. Annual Submission of Election to Defer Form.

Before the beginning of each Plan Year, each Employee may elect to reduce the
amount of:

 

  4.2.1.1. his/her Base Pay that would otherwise be earned and paid to the
Employee in the following Plan Year; and/or

 

  4.2.1.2. his/her Bonus Compensation that would otherwise be paid to the
Employee in the second following Plan Year (where the immediately following Plan
Year is the performance period upon which such Bonus is based).

This Deferral election must be made on the Participation Agreement (or any
successor form thereto for this purpose) provided by the Committee. A
Participant’s Participation Agreement shall become effective on the first day of
the Plan Year to which it relates. The Deferral election may be amended at any
time but any election as in effect on the last business day before the first day
of the Plan Year with respect to which the Deferral election is made shall
govern. An Employee must file a new Participation Agreement for each Plan Year
as to which he/she wishes to defer Base Pay and/or Bonus Compensation.
Notwithstanding the foregoing, no such Deferral elections shall be permitted
under the Plan until such time as determined by the Company. Notwithstanding
anything to the contrary, a Participation Agreement with respect to any Bonus
Compensation which is determined by the Committee to be Performance Based
Compensation, shall be made as provided by the Committee, but no later than six
(6) months prior to the end of such Bonus Compensation’s performance period.

 

  4.2.2. Failure to Submit Annual Election to Defer Form.

If an Employee fails to submit the appropriate annual Participation Agreement as
required under this Section 4.2, he/she will be deemed to have elected not to
participate in the Plan for the Plan Year to which such Participation Agreement
otherwise would apply.

 

9



--------------------------------------------------------------------------------

  4.2.3. Cancellation of Deferral Elections.

 

  4.2.3.1. Non Revocation of Deferral.

   After the beginning of a Plan Year to which Base Pay and/or Bonus
Compensation are deferred by the Participant for such Plan Year under
Section 4.1, the Participant may not revoke such Deferral election during the
Plan Year, except to the extent that such revocation would be allowable by the
provisions of this subparagraph 4.2.3.

 

  4.2.3.2. Unforeseeable Emergency.

   The Committee may cancel a Participant’s Participation Agreement pursuant to
the provisions of Treasury Regulation Section 1.409A-3(j)(4)(viii) (or any
successor guidance subsequently issued including revised Treasury Regulations or
other administrative guidance issued pursuant thereto) in connection with the
Participant’s Unforeseeable Emergency. To the extent required pursuant to the
application of Treasury Regulation Section 1.401(k)-1(d)(3) (or any successor
guidance subsequently issued including revised Treasury Regulations or other
administrative guidance issued pursuant thereto), a Participant’s Participation
Agreement shall be automatically cancelled for a period of one year (or any such
longer period as may be required by the applicable Code and regulations)
following the date on which the Participant receives a hardship withdrawal from
the 401(k) Plan maintained by the Company, and no amount shall be withheld from
any payment of Base Pay and/or Bonus Compensation that becomes payable during
such period.

 

  4.2.3.3. Disability.

   The Committee may cancel a Participant’s Participation Agreement pursuant to
the provisions of Treasury Regulation Section 1.409A-3(j)(4)(xii) (or any
successor guidance subsequently issued including revised Treasury Regulations or
other administrative guidance issued pursuant thereto) in connection with the
Participant’s Disability. Such cancellation must occur by the later of the end
of the Participant’s taxable year in which, or the 15th day of the third month
following the date on which, the Participant incurs a Disability.

 

  4.2.3.4. Final Pay Check Due to Termination of Employment.

   A Participant whose employment terminates prior to the date any remuneration
which he/she elected to defer would have been paid to him/her shall be paid such
remuneration in cash instead of deferring it into the Plan.

 

10



--------------------------------------------------------------------------------

A cancellation pursuant to this subparagraph 4.2.3 shall apply only to Base Pay
and/or Bonus Compensation not yet earned.

 

  4.3. Modification or Revocation of Election by Participant.

A Participant may not change the amount of his/her Base Pay Deferrals or Bonus
Deferrals at any time during a Plan Year.

 

  4.4. Matching Contributions.

For each Plan Year, the Account of each Participant shall be credited with a
Matching Contribution equal to such amount, if any, as the Company shall
determine based on the Participant’s Deferrals for such Plan Year.

 

  4.5. Company Profit Sharing Contribution.

For each Plan Year, the Account of each Participant shall be credited with a
Company Profit Sharing Contribution equal to such amount, if any, as the Company
shall determine in its complete and sole discretion.

 

  4.6. Other Company Contributions.

For each Plan Year, the Account of each Participant shall be credited with an
Other Company Contribution equal to such amount, if any, as the Company shall
determine in its complete and sole discretion.

 

5. VESTING, DEFERRAL PERIODS AND INVESTMENT ELECTIONS

 

  5.1. Vesting.

All provisions of the Plan relating to the distribution of a Participant’s
Account shall mean only the vested portion of such Account. Since the Plan is
unfunded, the portion of a Participant’s Account which is not vested and
therefore not distributed with the vested portion of his/her Account shall
remain property of the Company and not be allocated to Accounts of other
Participants or otherwise inure to their benefit.

 

  5.1.1. Participant Deferrals.

A Participant shall be one hundred percent (100%) vested at all times in the
amount of his/her Account which is attributable to his/her Deferrals.

 

  5.1.2. Matching Contributions.

A Participant shall vest in his/her Matching Contributions, if any, for a Plan
Year in accordance with the vesting provisions of the 401(k) Plan applicable to
the vesting of matching contributions thereunder.

 

11



--------------------------------------------------------------------------------

  5.1.3. Company Profit Sharing Contributions.

A Participant shall vest in his/her Company Profit Sharing Contributions, if
any, for a Plan Year in accordance with the vesting provisions of the 401(k)
Plan applicable to the vesting of profit sharing contributions thereunder.

 

  5.1.4. Other Contributions.

A Participant shall vest in his/her Other Contributions, if any, for a Plan Year
in accordance with any relevant vesting schedule determined by the Committee
from time to time.

 

  5.1.5. Accelerated Vesting.

Notwithstanding anything to the contrary, a Participant’s Account shall become
one hundred percent (100%) vested upon his/her:

 

  5.1.5.1. Death while employed;

 

  5.1.5.2. Disability while employed; or

 

  5.1.5.3. Retirement Date while employed.

 

  5.2. Election of In-Service Distribution.

 

  5.2.1. Election.

If a Participant desires an in-service distribution of all or a percentage of
his/her Deferrals for any given Plan Year, including earnings on such Deferrals,
he/she must elect such in-service distribution on his/her Participation
Agreement for such Plan Year. In the case of any such election, the Deferral
Period must be for at least two (2) years. Notwithstanding anything to the
contrary, if the Participant elects an in-service distribution and is entitled
to such a distribution pursuant to such election prior to the required
distributable events listed in Section 7.1, distribution pursuant to such
in-service distribution election shall not include Matching Contributions,
Company Profit Sharing Contributions and/or Other Contributions and earnings on
Matching Contributions, Company Profit Sharing Contributions and/or Other
Contributions and must always be made in a lump sum on the date requested by the
Participant, unless such day falls on a weekend or holiday and then it shall be
made on the next following business day.

 

  5.2.2. Subsequent Deferral Election of In-Service Distribution.

A Participant may elect to extend a Deferral Period previously selected under
paragraph 5.2.1 immediately above for an in-service distribution by filing an
Election to Extend Deferral Period Form (or any successor form thereto from time
to time) with the Company that specifies the later fixed date on which the
Deferral Period for such in-service distribution will expire. This Election to
Extend Deferral Period Form must be filed at least one year (i.e., twelve
(12) months) before the expiration of the original Deferral Period specified by
the Participant under paragraph 5.2.1 immediately above with respect to such
in-service distribution. This Election to Extend Deferral Period Form will not
be effective until at least one year (i.e., twelve

 

12



--------------------------------------------------------------------------------

(12) months) after the date on which such form has been filed. Under the
Election to Extend Deferral Period Form, all payments scheduled under the
extended specified, fixed date for a given in-service distribution must occur
five (5) years or later from the date such payment was originally scheduled to
be received under the then designated and enforceable specified, fixed date
election for such in-service distribution. A Participant may make multiple
subsequent deferral elections under this paragraph 5.2.2 for any given
in-service distribution but any time requirements set forth herein must be
separately satisfied with respect to each subsequent distribution election.
Notwithstanding the foregoing, subsequent deferral elections made on an Election
to Extend Deferral Period Form must comply, at all times, with Code
Section 409A, any regulations issued with respect to Code Section 409A and any
other guidance issued the IRS and authoritative on the issue.

 

  5.3. Investment Elections.

 

  5.3.1. Manner of Investment.

All amounts credited to the Accounts of Participants shall be treated as though
invested and reinvested only in Permissible Investments.

 

  5.3.2. Investment Decisions, Earnings and Expenses.

Investments in which the Accounts of Participants shall be treated as invested
and reinvested shall be directed by the Participant in Permissible Investments
as designated in the Participation Agreement or otherwise designated by the
Committee from time to time. A Participant may elect different investment
allocations for new contributions and existing Account balances. Only whole
percentages may be elected, and the total elections must allocate 100% of all
new contributions and 100% of all existing Account balances. In the event a
Participant fails to allocate one hundred percent (100%) of his or her Account,
he or she shall conclusively be deemed to have elected that any unallocated
amounts in his or her Account be hypothetically invested in the default fund
designated by the Company from time to time. Investment elections may be changed
once per month in accordance with the procedures set forth by the Committee from
time to time. Any change shall be effective prospectively only. All dividends,
interest, gains, and distributions of any nature that would be earned on a
Permissible Investment will be credited to the Account as though reinvested in
additional shares of that Permissible Investment. Expenses that would be
attributable to such investments shall be charged to the Account of the
Participant. The Committee may change Permissible Investments at any time in its
sole discretion, and may adopt procedures with respect to Participant’s
investment decisions, including procedures providing for the investment of the
Account of a Participant who does not make an investment decision Under no
circumstances whatsoever shall the Company or the Committee, or any of their
employees, have any liability for any investment losses incurred by any
Participant (including without limitation any loss alleged to have resulted from
the negligence, gross negligence, or recklessness of any such person). A
Participant’s Account shall be adjusted as of each Valuation Date to reflect
investment gains and losses.

 

13



--------------------------------------------------------------------------------

6. ACCOUNTS

 

  6.1. Establishment of Bookkeeping Accounts.

A separate bookkeeping Account shall be maintained for each Participant. Such
account shall be:

 

  6.1.1. credited with the Deferrals, Matching Contributions, Company Profit
Sharing Contributions, and Other Company Contributions;

 

  6.1.2. credited (or reduced by, as the case may be) with the hypothetical
investment gains/losses determined pursuant to Section 5.3; and

 

  6.1.3. reduced by the distributions made to or with respect to a Participant.

 

  6.2. Subaccounts.

Within each Participant’s bookkeeping Account, separate subaccounts shall be
maintained to the extent necessary for the administration of the Plan.

 

  6.3. Hypothetical Nature of Accounts.

The Account established under this Section 6 shall be hypothetical in nature and
shall be maintained for bookkeeping purposes only, so that Deferrals, Matching
Contributions, and Company Profit Sharing Contributions, and Other Company
Contributions can be credited to the Participant and so that gains and losses on
such amounts so credited can be credited or charged, as the case may be. Neither
the Plan nor any of the Accounts (or subaccounts) shall hold any actual funds or
assets. The right of any person to receive one or more payments under the Plan
shall be an unsecured claim against the general assets of the Company. Any
liability of the Company to any Participant, former Participant, or Beneficiary
with respect to a right to payment shall be based solely upon contractual
obligations created by the Plan. Neither the Company, the Board, nor any other
person shall be deemed to be a trustee of any amounts to be paid under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and a Participant, former Participant,
Beneficiary, or any other person.

 

7. PAYMENT OF ACCOUNT

 

  7.1. Distribution of Contribution to 401(k) Plan.

As soon as practicable, but in no event later than March 15 of the Plan Year
following the Plan Year for which the Participant executed a Participation
Agreement with respect to a given Plan Year, the lesser of:

 

  7.1.1. the allowable before-tax contribution which may be made on behalf of
the Participant to the 401(k) Plan for the Plan Year for which the Participant
executed the Participation Agreement; and

 

14



--------------------------------------------------------------------------------

  7.1.2. the sum of the Base Pay Deferrals and Bonus Deferrals for such Plan
Year for which the Participant executed such Participation Agreement, shall be
paid directly to Participant as compensation earned in the Plan Year for which
the Participant executed the Participation Agreement, unless the Participant
previously elected (in both the Participation Agreement and his/her 401(k) Plan
deferral elections) to have such amount contributed to the 401(k) Plan as an
elective before-tax contribution. If the Participant elected to have such amount
contributed to the 401(k) Plan as an elective before-tax contribution, such
amount together with an amount equal to the applicable Matching Contributions
(but not in excess of the matching contributions that would have been made on
such amounts under the 401(k) Plan) shall be distributed directly to the
Participant’s account within the 401(k) Plan and the appropriate subaccounts
(i.e., participant deferral account and matching contribution account) of
Participant’s account within the 401(k) Plan shall be debited accordingly.
Notwithstanding the preceding, the Plan shall not make distributions to the
Participant or to the 401(k) Plan in excess of the Participant’s Account balance
under this Plan. Distributions pursuant to this paragraph 7.1.1 may be made in
one or more installments.

 

  7.2. Length of Deferral Period (i.e., Timing of Distributions).

Distribution of that portion of a Participant’s Account for which an in-service
distribution has been elected for a given Plan Year pursuant to Section 5.2
above shall be made at the time specified in such Participation Agreement
election unless the Participant’s employment terminates prior to such time, in
which event the remaining provisions of this Section 7.2 shall apply. Except as
otherwise provided, payment of the Participant’s Account shall commence no later
than sixty (60) days following the earliest to occur of the following events:

 

  7.2.1. the Participant’s death;

 

  7.2.2. the Participant’s Disability; or

 

  7.2.3. the Participant’s termination from service with the Company.

Such Account shall be valued as of the Valuation Date commensurate with the
payment date. Notwithstanding the foregoing, if the Participant is a Specified
Employee, any amounts payable to the Participant under this Section 7.2 during
the first six months and one day following such Participant’s date of
termination shall be further deferred until the date which is six months and one
day following such Participant’s termination, and if such payments are required
to be so deferred the first payment will be in an amount equal to the total
amount to which the Participant would otherwise have been entitled during the
period following the Participant’s date of termination of employment if deferral
had not been required.

 

15



--------------------------------------------------------------------------------

  7.3. Form of Payment.

 

  7.3.1. General Rule.

At the time a Participant files a Participation Agreement for a given Plan Year,
the Participant must elect the form in which the Participant’s entire Account
will be distributed if such distribution event occurs due to reason of the
Participant’s termination of service which includes his/her death, Disability or
Retirement Date. The Participant must elect either:

 

  7.3.1.1. A lump sum payment; or

 

  7.3.1.2. Substantially equal monthly installments over a period of sixty (60),
one hundred twenty (120), or one hundred eighty (180) months or substantially
equal annual installments over a period of five (5), ten (10), or fifteen
(15) years. Earnings on the unpaid balance shall continue to be credited to
subaccounts at the appropriate earning rate, in accordance with the
Participant’s investment election. For purposes of the Plan and Code
Section 409A, the right to a series of installment payments is to be treated as
a right to a series of separate payments.

If a former Participant is receiving an installment form of distribution and
dies prior to the distribution of his/her entire Account, the installment
distributions will be continued to his/her Beneficiary.

 

  7.3.2. Subsequent Change in Form Election.

A Participant may elect to change his/her form of distribution (i.e., from lump
sum to installments or vice versa) by filing an Election to Change Form of
Distribution (or any successor form thereto from time to time) with the Company
the newly elected form of distribution. This Election to Change Form of
Distribution must be filed at least one year (i.e., twelve (12) months) before
the expiration of the then designated and enforceable Deferral Period specified
by the Participant under Section 7.2 subject to Section 5.2. This Election to
Change Form of Distribution will not be effective until at least one year (i.e.,
twelve (12) months) after the date on which such form has been filed. Under the
Election to Change Form of Distribution, any change in form of distribution
(i.e., from lump sum to installments or vice versa) cannot accelerate any
payment scheduled under the then designated and enforceable Deferral Period and
shall additionally require an automatic delay in the timing of distribution to
five (5) years from the date all such payments are then scheduled to be made
under then designated and enforceable Deferral Period. A Participant may make
multiple subsequent change in form elections under this paragraph 7.3.2 but any
time requirements set forth herein must be separately satisfied with respect to
each subsequent distribution election. Notwithstanding the foregoing, subsequent
change in form elections made on an Election to Change Form of Distribution must
comply, at all times, with Code Section 409A, any regulations issued with
respect to Code Section 409A and any other guidance issued the IRS and
authoritative on the issue.

 

  7.4. No Acceleration Of Benefits.

Notwithstanding any other terms in this Plan document, the Plan does not permit
the acceleration of the time or schedule of any payment under the Plan, except
as may be allowed by Treasury Regulations or any other Department of Treasury or
IRS guidance issued under Code Section 409A.

 

16



--------------------------------------------------------------------------------

  7.5. Small Account.

Notwithstanding anything to the contrary in this Plan, if the total of a
Participant’s vested, unpaid Account balance as of the time the payments are to
commence from the Participant’s Account pursuant to Section 7.2 are less than
$10,000, the remaining unpaid, vested Account shall be paid in a lump sum paid
no later than sixty (60) days immediately following the date of termination,
notwithstanding any election by the Participant to the contrary.

 

  7.6. Designation of Beneficiaries.

 

  7.6.1. General Designation Rule.

Each Participant shall have the right, at any time, to designate one (1) or more
persons or an entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of a Participant’s death
prior to complete distribution of the Participant’s Account. Each Beneficiary
designation shall be in a written form prescribed by the Committee and will be
effective only when filed with and received by the Committee during the
Participant’s lifetime. In case of a Participant who is a resident of a
community property state, designation by a married Participant of a Beneficiary
other than the Participant’s spouse shall not be effective unless the spouse
executes a written consent that acknowledges the effect of the designation and
is witnessed by a notary public, or the consent cannot be obtained because the
spouse cannot be located.

 

  7.6.2. Amendments.

Except as provided below, any nonspousal designation of Beneficiary may be
changed by a Participant without the consent of such Beneficiary by the filing
of a new designation with the Committee. The filing of a new designation shall
cancel all designations previously filed.

 

  7.6.3. Change in Marital Status.

If the marital status of a Participant residing in a community property state
changes after the Participant has designated a Beneficiary, the following shall
apply:

 

  7.6.3.1. If the Participant is married at death but was unmarried when the
designation was made, the designation shall be void unless the spouse has
consented to it in the manner prescribed above.

 

  7.6.3.2. If the Participant is unmarried at death but was married when the
designation was made:

(A) The designation shall be void if the spouse was named as Beneficiary.

 

17



--------------------------------------------------------------------------------

(B) The designation shall remain valid if a nonspouse Beneficiary was named.

If the Participant was married when the designation was made and is married to a
different spouse at death, the designation shall be void unless the new spouse
has consented to it in the manner prescribed above.

 

  7.6.4. No Beneficiary Designation.

If any Participant fails to designate a Beneficiary in the manner provided
above, or if the Beneficiary designated by a deceased Participant dies before
the Participant or before complete distribution of the Participant’s benefits,
the Participant’s Beneficiary shall be the person in the first of the following
classes in which there is a survivor:

 

  7.6.4.1. The Participant’s surviving spouse;

 

  7.6.4.2. The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take by right of representation the share the parent would have taken if
living;

 

  7.6.4.3. The Participant’s estate.

 

  7.7. Unclaimed Benefits.

In the case of a benefit payable on behalf of such Participant, if the Committee
is unable to locate the Participant or Beneficiary to whom such benefit is
payable, such benefit may be forfeited to the Company, upon the Committee’s
determination. Notwithstanding the foregoing, if subsequent to any such
forfeiture the Participant or Beneficiary to whom such benefit is payable makes
a valid claim for such benefit, such forfeited benefit shall be paid by the
Company or restored to the Plan by the Company.

 

  7.8. Unforeseeable Emergency Withdrawals.

A Participant may apply in writing to the Committee for, and the Committee may
permit, a withdrawal for an Unforeseeable Emergency of all (valued as of the
last day of the month prior to the month in which the application is made) or
any part of a Participant’s Account if the Committee, in its sole discretion,
determines that the Participant has incurred an Unforeseeable Emergency. The
amount that may be withdrawn shall be limited to the amount reasonably necessary
to relieve the hardship or financial emergency upon which the request is based,
plus the federal and state taxes due on the withdrawal, as determined by the
Committee. The Committee may require a Participant who requests such a
withdrawal to submit such evidence as the Committee, in its sole discretion,
deems necessary or appropriate to substantiate the circumstances upon which the
request is based.

 

  7.9. Withholding.

All Deferrals and distributions shall be subject to legally required income and
employment tax withholding. Such taxes shall include, but not necessarily be
limited to,

 

18



--------------------------------------------------------------------------------

Social Security taxes on Deferrals, Matching Contributions, Company Profit
Sharing Contributions and/or Other Contributions at the time they are vested and
income taxes on distributions.

 

8. ADMINISTRATION

 

  8.1. Committee.

The Plan shall be administered by a Committee, which shall be appointed by and
serve at the pleasure of the Board. The Committee shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof. The Committee may delegate to others certain aspects of the
management and operational responsibilities of the Plan including the employment
of advisors and the delegation of ministerial duties to qualified individuals,
provided that such delegation is in writing. No member of the Committee who is a
Participant shall participate in any matter relating to his status as a
Participant or his rights or entitlement to benefits as a Participant.

 

  8.2. General Powers of Administration.

The Committee shall have all powers necessary or appropriate to enable it to
carry out its administrative duties. Not in limitation, but in application of
the foregoing, the Committee shall have discretionary authority to construe and
interpret the Plan and determine all questions that may arise hereunder as to
the status and rights of Employees, Participants, and Beneficiaries. The
Committee may exercise the powers hereby granted in its sole and absolute
discretion. The Committee may promulgate such regulations as it deems
appropriate for the operation and administration of the Plan. No member of the
Committee shall be personally liable for any actions taken by the Committee
unless the member’s action involves gross negligence or willful misconduct.

 

  8.3. Indemnification of Committee.

The Company shall indemnify the members of the Committee against any and all
claims, losses, damages, expenses, including attorney’s fees, incurred by them,
and any liability, including any amounts paid in settlement with their approval,
arising from their action or failure to act, except when the same is judicially
determined to be attributable to their gross negligence or willful misconduct.

 

9. DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION

 

  9.1. Claims.

A Participant, beneficiary or other person who believes that he/she is being
denied a benefit to which he/she is entitled (hereinafter referred to as
“Claimant”), or his/her duly authorized representative, may file a written
request for such benefit with the Committee setting forth his/her claim. The
request must be addressed to the Committee at the Company at its then principal
place of business.

 

19



--------------------------------------------------------------------------------

  9.2. Claim Decision.

Upon receipt of a claim, the Committee shall advise the Claimant that a reply
will be forthcoming within a reasonable period of time, but ordinarily not later
than ninety days, and shall, in fact, deliver such reply within such period.
However, the Committee may extend the reply period for an additional ninety days
for reasonable cause. If the reply period will be extended, the Committee shall
advise the Claimant in writing during the initial 90-day period indicating the
special circumstances requiring an extension and the date by which the Committee
expects to render the benefit determination. If the claim is denied in whole or
in part, the Committee will render a written opinion, using language calculated
to be understood by the Claimant, setting forth:

 

  9.2.1. the specific reason or reasons for the denial;

 

  9.2.2. the specific references to pertinent Plan provisions on which the
denial is based;

 

  9.2.3. description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary;

 

  9.2.4. appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review; and

 

  9.2.5. the time limits for requesting a review of the denial under Section 9.3
and for the actual review of the denial under Section 9.4.

 

  9.3. Request for Review.

Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Secretary of the
Company (“Secretary”) review the Committee’s prior determination. Such request
must be addressed to the Secretary at the Company at its then principal place of
business. The Claimant or his/her duly authorized representative may submit
written comments, documents, records or other information relating to the denied
claim, which such information shall be considered in the review under this
Section without regard to whether such information was submitted or considered
in the initial benefit determination. The Claimant or his/her duly authorized
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information which:

 

  9.3.1. was relied upon by the Committee in making its initial claims decision;

 

  9.3.2. was submitted, considered or generated in the course of the Committee
making its initial claims decision, without regard to whether such instrument
was actually relied upon by the Committee in making its decision; or

 

  9.3.3. demonstrates compliance by the Committee with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants.

 

20



--------------------------------------------------------------------------------

If the Claimant does not request a review of the Committee’s determination
within such sixty-day period, he or she shall be barred and estopped from
challenging such determination.

 

  9.4. Review of Decision.

Within a reasonable period of time, ordinarily not later than sixty days, after
the Secretary’s receipt of a request for review, it will review the Committee’s
prior determination. If special circumstances require that the sixty-day time
period be extended, the Secretary will so notify the Claimant within the initial
60-day period indicating the special circumstances requiring an extension and
the date by which the Secretary expects to render its decision on review, which
shall be as soon as possible but not later than 120 days after receipt of the
request for review. In the event that the Secretary extends the determination
period on review due to a Claimant’s failure to submit information necessary to
decide a claim, the period for making the benefit determination on review shall
not take into account the period beginning on the date on which notification of
extension is sent to the Claimant and ending on the date on which the Claimant
responds to the request for additional information. Benefits under the Plan will
be paid only if the Secretary decides in its discretion that the Claimant is
entitled to such benefits. The decision of the Secretary shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review. Such decision will be binding upon the Employer and the
Claimant. If the Secretary makes an adverse benefit determination on review, the
Secretary will render a written opinion, using language calculated to be
understood by the Claimant, setting forth:

 

  9.4.1. the specific reason or reasons for the denial;

 

  9.4.2. the specific references to pertinent Plan provisions on which the
denial is based;

 

  9.4.3. a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information which:

 

  9.4.3.1. was relied upon by the Secretary in making its decision;

 

  9.4.3.2. was submitted, considered or generated in the course of the Secretary
making its decision, without regard to whether such instrument was actually
relied upon by the Secretary in making its decision; or

 

  9.4.3.3. demonstrates compliance by the Secretary with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents, and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and

 

21



--------------------------------------------------------------------------------

  9.4.4. a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.

 

  9.5. Discretionary Authority.

The Committee and Secretary shall both have discretionary authority to determine
a Claimant’s entitlement to benefits upon his/her claim or his/her request for
review of a denied claim, respectively.

 

10. MISCELLANEOUS

 

  10.1. Plan Not a Contract of Employment.

The adoption and maintenance of the Plan shall not be or be deemed to be a
contract between the Company and any person or to be consideration for the
employment of any person. Nothing herein contained shall give or be deemed to
give any person the right to be retained in the employ of the Company or to
restrict the right of the Company to discharge any person at any time; nor shall
the Plan give or be deemed to give the Company the right to require any person
to remain in the employ of the Company or to restrict any person’s right to
terminate his employment at any time.

 

  10.2. Non-Assignability of Benefits.

No Participant, Beneficiary or distributee of benefits under the Plan shall have
any power or right to transfer, assign, anticipate, hypothecate or otherwise
encumber any part or all of the amounts payable hereunder, which are expressly
declared to be unassignable and non-transferable. Any such attempted assignment
or transfer shall be void. No amount payable hereunder shall, prior to actual
payment thereof, be subject to seizure by any creditor of any such Participant,
Beneficiary or other distributee for the payment of any debt, judgment, or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of such Participant,
Beneficiary or other distributee hereunder.

 

  10.3. Amendment and Termination.

The Board may from time to time, in its discretion, amend, in whole or in part,
any or all of the provisions of the Plan; provided, however, that no amendment
may be made which would impair the rights of a Participant with respect to
amounts already allocated to his/her Account. The Board may terminate the Plan
at any time so long as such termination complies fully with the provisions of
Code Section 409A and the underlying final regulations. In the event that the
Plan is terminated, the balance in a Participant’s Account shall be paid to such
Participant or his/her Beneficiary in a lump sum or in equal monthly
installments as the Committee determines and otherwise in accordance with Code
Section 409A and the underlying final regulations.

 

  10.4. Unsecured General Creditor Status Of Employee.

The payments to Participant, his Beneficiary or any other distributee hereunder
shall be made from assets which shall continue, for all purposes, to be a part
of the general, unrestricted assets of the Company; no person shall have nor
acquire any interest in any such

 

22



--------------------------------------------------------------------------------

assets by virtue of the provisions of this Agreement. The Company’s obligation
hereunder shall be an unfunded and unsecured promise to pay money in the future.
To the extent that the Participant, a Beneficiary, or other distributee acquires
a right to receive payments from the Company under the provisions hereof, such
right shall be no greater than the right of any unsecured general creditor of
the Company; no such person shall have nor require any legal or equitable right,
interest or claim in or to any property or assets of the Company. In the event
that, in its discretion, the Company purchases an insurance policy or policies
insuring the life of the Participant (or any other property) to allow the
Company to recover the cost of providing the benefits, in whole, or in part,
hereunder, neither the Participant, his Beneficiary or other distributee shall
have nor acquire any rights whatsoever therein or in the proceeds therefrom. The
Company shall be the sole owner and beneficiary of any such policy or policies
and, as such, shall possess and may exercise all incidents of ownership therein.
No such policy, policies or other property shall be held in any trust for a
Participant, Beneficiary or other distributee or held as collateral security for
any obligation of the Company hereunder.

 

  10.5. Severability.

If any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining provisions hereof;
instead, each provision shall be fully severable and the Plan shall be construed
and enforced as if said illegal or invalid provision had never been included
herein.

 

  10.6. Governing Laws.

All provisions of the Plan shall be construed in accordance with the laws of
Illinois except to the extent preempted by federal law.

 

  10.7. Binding Effect.

This Plan shall be binding on each Participant and his/her heirs and legal
representatives and on the Company and its successors and assigns.

 

  10.8. Entire Agreement.

This document and any amendments contain all the terms and provisions of the
Plan and shall constitute the entire Plan, any other alleged terms or provisions
being of no effect.

 

  10.9. No Guarantee of Tax Consequences.

While the Company has established, and will maintain the Plan, the Company makes
no representation, warranty, commitment, or guaranty concerning the income,
employment, or other tax consequences of participation in the Plan under
federal, state, or local law.

 

23



--------------------------------------------------------------------------------

  10.10. Sole Obligor.

Each Company shall be the sole obligor with respect to Plan benefits that are
owed to a Participant which arise by virtue of contributions made by such
Company or the Participant’s employment by such Company.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed on the 23rd
day of December, 2008.

 

LKQ CORPORATION By:  

/s/ Victor M. Casini

Title:  

Senior Vice President

 

24